Order entered October 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01024-CV

                                 MICHELLE KIM, Appellant

                                                V.

                            KUM SUN HENDRICKSON, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-06-02872

                                            ORDER
       We GRANT appellant’s October 3, 2013 unopposed motion for an extension of time to

file the reporter’s record and the clerk’s record. The reporter’s record and clerk’s record shall be

filed WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE